DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The remarks and amendments filed 03/04/2021 are acknowledged and have been considered. 
	Regarding the rejection of claims 10 and 11 under 35 U.S.C. 112(b), the amendments to claims 10 and 11 are acknowledged. However, claims 10 and 11 remain rejected under 35 U.S.C. 112(b) as being indefinite. See 35 U.S.C. 112 Claim Rejections section of the present Office Action for details.  

Status of Claims
	Claims 1-20 were previously pending; claims 13-20 were previously withdrawn for being drawn to a nonelected Group of Invention. 
	As of the amendments to the claims filed on 03/04/2021, claims 1, 2, 4, 7, 8, and 10-12 are amended; claims 5-6 and 13-20 are canceled; and claims 21-23 are newly added. 
	Accordingly, claims 1-4, 7-12, and 21-23 are currently under examination. 

Claim Objections
Claim 8 is objected to because of the following informalities: 
Claim 8 recites the phrase “wherein 3D image depicts the anatomy of the patient within a cubical space” in lines 1-3 of the amended claim. Examiner respectfully suggests amending the language in this claim to instead recite “wherein the 3D image depicts the anatomy of the patient within a cubical space.”
Claims 21 and 23 are objected to because of the following informalities: 
of the patient.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites the limitation: “wherein the instructions, when executed by the processor, further cause the computing device to receive a pre-operative planning operation prior to an ablation procedure based on the CT image data, wherein the indication of the ablation target within the patient and the orientation of the ablation probe are received during the planning operation and are based on the CT image data.” 
Examiner respectfully acknowledges the amendment to claim 10 to demonstrate that the “planning operation” is performed pre-operatively. However, even in light of the amendments to claim 10, the phrase “the orientation of the ablation probe are received during the planning operation” is unclear and renders the claim indefinite. As claimed and disclosed, one of ordinary skill in the art would within the patient during a medical procedure.” It is thus further unclear how and/or why the “orientation of an ablation probe within the patient during a medical procedure” would be performed pre-operatively. 
Claim 10 recites the limitation "the orientation of the ablation probe are received during the planning operation" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. As currently claimed and disclosed, it is not clear whether this “planning operation” recited in line 5 is the same as the “pre-operative planning operation” that was previously introduced in the claim, or if it instead refers to a new, distinct planning operation. 
	For the reasons provided above with respect to claim 10, it is unclear what Applicant is referring to by using the term “planning operation.” Claim 11 is also rejected for indefiniteness for its reference to the term. 
Furthermore, claim 11 recites the limitation "the planning operation" in the first line.  There is insufficient antecedent basis for this limitation in the claim. As currently claimed and disclosed, it is not clear whether the “planning operation” recited in the first line of claim 11 is the same as the “pre-

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1-4, 7-12, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tyc et al. (US 20140128881 A1, hereinafter "Tyc") in view of Bharadwaj et al. (US 2016/0038247 A1, hereinafter “Bharadwaj”).
Regarding claim 1, Tyc discloses: 
A system for ablation ("treatments that ablate (i.e., "treat") a tissue to destroy, inhibit and/or stop one or more or all biological functions of the tissue" Tyc: [0106]) visualization ("Image-guided therapy of a tissue" Tyc: Abstract), the system comprising:
a display device ("displayed via a display controller to a monitor" Tyc: [0116]; [Additionally, Fig. 9 shows a monitor, which reads on the display device.]); and
a computing device communicatively coupled to the display device ("processing system in accordance with this disclosure can be implemented using a microprocessor or its equivalent, such as a central processing unit (CPU)" Tyc: [0114]; [Additionally, Fig. 9 shows the processing system includes the display controller, which is also shown to be in communication with the monitor.]),
the computing device including a processor and a memory storing instructions ("microprocessor is a circuit that utilizes a computer readable storage medium, such as a memory circuit (e.g., ROM, EPROM, EEPROM, flash memory, static memory, DRAM, SDRAM, and their equivalents), configured to control the microprocessor to perform and/or control the processes and systems" Tyc: [0114]) which, when executed by the processor, cause the computing device to:
receive an indication of an ablation target within a patient ("After a volume has been identified, or several volumes have been identified, a trajectory for affecting a treatment to the volume(s) can be 
access CT image data associated with the patient ("pre-treatment DICOM image data is loaded and co-registered via the workstation" Tyc: [0148]), the CT image data ("system, however, is not limited to MRI-guided thermal therapy, as other therapies such as computer tomography (CT) can also be utilized" Tyc: [0099]) including image data for the ablation target within the patient ("intended treatment region of interest" Tyc: [0148]);
receive an orientation of an ablation probe having a central axis ("linear position and rotary angle of the probe can be tracked" Tyc: [0343], Fig. 95; [The probe that is being tracked has a central axis; the central axis is shown in the upper left panel of Fig. 95 as a continuation of the probe 642.]);
generate, based on the CT image data, at least two images of at least two mutually orthogonal views ("probe trajectory-coronal view, a probe trajectory-sagittal view, and a probe's eye view are shown in FIG. 90" Tyc: [0320], Fig. 90; "shown in FIG. 92 are various orthogonal views of the patient's skull" Tyc: [0336], Fig. 92) of an anatomy of the patient encompassing the ablation target within the patient ("allows an operator to generate volumes or intended treatment areas, also known as regions of interest (ROIs), within the data set" Tyc: [0315], Fig. 87),
the at least two images including a probe-axial view of the anatomy of the patient ("probe trajectory-coronal view, a probe trajectory-sagittal view, and a probe's eye view are shown in FIG. 90" Tyc: [0320], Fig. 90), wherein the probe-axial view is orthogonal to the central axis ([The probe's eye view as shown in Fig. 90 (bottom left panel) reads on a probe-axial view. Furthermore, the probe's eye view of Fig. 90 is orthogonal to the axis of the probe.]); 
generate, based on the CT image data ("system, however, is not limited to MRI-guided thermal therapy, as other therapies such as computer tomography (CT) can also be utilized" Tyc: [0099]), a 3D image 
generate a composite image including the at least two images and the 3D image ("shown in FIG. 92 are various orthogonal views of the patient's skull, together with a three-dimensional rendering" Tyc: [0336], Fig. 92; [The image shown in Fig. 92 is a composite image including at least two images and the 3D image.]);
communicate the composite image to the display device for display on the display device ("results of processing in accordance with this disclosure can be displayed via a display controller to a monitor" Tyc: [0116]); and
display the composite image on the display device ("display, in real time, one or more of the images throughout the one or more steps of effecting the treatment to the tissue" Tyc: [0411]).
	Examiner respectfully submits that Tyc clearly discloses a system that generates a 3D image based on CT image data, as well as the generation, communication, and display of a composite image that includes a 3D image. While Tyc clearly discloses a system that generates a 3D image based on CT image data, it appears that Tyc may not explicitly disclose that the generated 3D image includes a depiction of both the ablation target within the patient and the ablation probe in the received orientation and positioned at the ablation target within the patient. Examiner is not conceding that Tyc does not disclose that the generated 3D image includes a depiction of both the ablation target and the ablation probe, and submits that the inclusion of the ablation target and the ablation probe being depicted in the 3D image is well within the scope of Tyc’s invention. 
	However, based on a differing interpretation where Tyc does not disclose a system able to generate a 3D image depicting the ablation target within the patient and the ablation probe in the received orientation and positioned at the ablation target within the patient, Bharadwaj is being introduced by the Examiner to teach these limitations. 

generate, based on the CT image data, a 3D image ("generating a 3D reconstruction from the CT image data" Bharadwaj: [0016]) depicting:
the ablation target within the patient ("3D reconstruction generated from CT image data including a target" Bharadwaj: Abstract; "a treatment zone marker 270, e.g., a crosshair or other similar element, is positioned over the target 232" Bharadwaj: [0084]); and
the ablation probe in the received orientation ("needle 283 may also be represented in the volumetric view 267 as extending into the 3D volume 271 to provide the clinician with an indication of the needle position relative to anatomical structures within the 3D volume 271 near the target 232" Bharadwaj: [0091]) and positioned at the ablation target within the patient ("may be depicted as a representation of a probe or needle 283 inserted into the target 232" Bharadwaj: [0091]); 
generate a composite image ([Fig. 6C]) including the at least two images ("needle 283 may be shown in any of the axial slice 262, coronal slice 264, and sagittal slice 266" Bharadwaj: [0091], Fig. 6C) and the 3D image ("needle 283 may also be represented in the volumetric view 267 as extending into the 3D volume 271" Bharadwaj: [0091], Fig. 6C);
communicate the composite image to the display device for display on the display device ("Treatment planning module 200 communicates with a user interface module 202 which generates a user interface for presenting visual interactive features to a clinician, for example, on the display 102 and for receiving clinician input, for example, via a user input device" Bharadwaj: [0065]); and
display the composite image ("As shown in FIG. 6C, the treatment zone view 260 may also present a volumetric view 267 including a 3D volume 271 derived from the 3D reconstruction" Bharadwaj: [0082]) 
	Examiner notes that Bharadwaj is cited above to teach certain aspects of claim 1 that have already been disclosed by Tyc. Despite already being disclosed by Tyc, the teachings of certain limitations by Bharadwaj are being included to show that Bharadwaj teaches many aspects of the claimed invention beyond simply what has not been disclosed by Tyc. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image-guided therapy of a tissue disclosed by Tyc, by including the treatment procedure planning system and method as taught by Bharadwaj. One of ordinary skill in the art would have been motivated to make this modification in order to utilize "the 3D model to provide the clinician with a visual representation of the planned entry route to the treatment zone relative to surrounding critical structures within the patient's body" (Bharadwaj: [0094]). Furthermore, Bharadwaj’s invention "presents the clinician with a visual understanding of the target location and surrounding anatomical structures" (Bharadwaj: [0082]), thereby avoiding the difficulty “for the clinician to effectively plan a surgical ablation procedure based on the X-rays, CT images, or MRIs in their raw form" (Bharadwaj: [0006]).

	Regarding claim 2, the combination of Tyc and Bharadwaj discloses: 
The system of claim 1, as described above. 
	Tyc further discloses: 
wherein in generating at least two images of at least two mutually orthogonal views of the anatomy of the patient ("probe trajectory-coronal view, a probe trajectory-sagittal view, and a probe's eye view are shown in FIG. 90" Tyc: [0320], Fig. 90), the instructions, when executed by the processor ("microprocessor is a circuit that utilizes a computer readable storage medium, such as a memory circuit 
generate, based on the CT image data, an image of a probe-sagittal view of the anatomy of the patient encompassing the ablation target within the patient ("probe trajectory-coronal view, a probe trajectory-sagittal view, and a probe's eye view are shown in FIG. 90" Tyc: [0320], Fig. 90; [The image of the probe-sagittal view is shown in the upper right panel of Fig. 90.]); and
generate, based on the CT image data, an image of a probe-coronal view of the anatomy of the patient encompassing the ablation target within the patient ("probe trajectory-coronal view, a probe trajectory-sagittal view, and a probe's eye view are shown in FIG. 90" Tyc: [0320], Fig. 90; [The image of the probe-coronal view is shown in the upper left panel of Fig. 90.]),
wherein the probe-axial view, the probe-sagittal view, and the probe-coronal view are mutually orthogonal ("the volume is encircled in several orthogonal views of the tissue" Tyc: [0320], Fig. 90).
	The ablation target is encompassed in all three of the different views shown in Fig. 90 (probe trajectory-coronal view, a probe trajectory-sagittal view, and a probe's eye view), and is identified as being the center of the black cross-hairs in all three of these views. 

Regarding claim 3, the combination of Tyc and Bharadwaj discloses: 
The system of claim 2, as described above. 
	Tyc further discloses: 
wherein the instructions ("configured to control the microprocessor to perform and/or control the processes and systems" Tyc: [0114]), when executed by the processor, further cause the computing device to:

communicate the composite image to the display device for display on the display device ([Fig. 90 shows the composite image being displayed on the display device.]).

	Regarding claim 4, the combination of Tyc and Bharadwaj discloses: 
The system of claim 2, as described above. 
	Tyc further discloses: 
wherein: generating the at least two images including a probe-axial view of the anatomy of the patient includes generating the image of the probe-axial view to include a depiction of the ablation probe with the orientation and positioned at the ablation target within the patient ("shown in FIG. 92 are various orthogonal views of the patient's skull" Tyc: [0336], Fig. 92; [Of the at least two images of orthogonal views shown in Fig. 92, the probe's eye view (bottom left panel) reads on a probe-axial view of the anatomy, including a depiction of the orientation of the probe (indicated by the cross hairs).]);
generating the image of the probe-sagittal view of the anatomy of the patient includes generating the image of the probe-sagittal view to include a depiction of the ablation probe with the orientation and positioned at the ablation target within the patient ("probe trajectory-coronal view, a probe trajectory-sagittal view, and a probe's eye view are shown in FIG. 90" Tyc: [0320], Fig. 90; [An image of the probe-sagittal view is also shown in the bottom left panel of Fig. 94, and includes a depiction of the probe within the brain of the patient.]), and
generating the image of the probe-coronal view of the anatomy of the patient includes generating the image of the probe-coronal view to include a depiction of the ablation probe with the orientation and probe trajectory-coronal view, a probe trajectory-sagittal view, and a probe's eye view are shown in FIG. 90" Tyc: [0320], Fig. 90; [An image of the probe-coronal view is also shown in the upper left panel of Fig. 94, and includes a depiction of the probe within the brain of the patient.]).

	Regarding claim 7, the combination of Tyc and Bharadwaj discloses: 
The system of claim 2, as described above, 
	Tyc further discloses: 
wherein the instructions, when executed by the processor, further cause the computing device to present to a user a choice to select ("workstation includes a user interface, e.g., a graphical user interface (GUI)" Tyc: [0101]) at least one of the probe-axial view, the probe-sagittal view, the probe-coronal view, or the three-dimensional depiction, for display on the display device ("As shown in FIG. 85, multiple images can be arranged in a thumbnail view, which allows a particular thumbnail to be selected and shown in one of a plurality of larger views" Tyc: [0312], Fig. 85).

	Regarding claim 8, the combination of Tyc and Bharadwaj discloses: 
The system of claim 2, as described above. 
Tyc remains silent on: 
wherein 3D image depicts the anatomy of the patient within a cubical space.
However, in a similar invention in the same field of endeavor, Bharadwaj teaches a system and method for planning surgical procedures including a treatment zone setting view presenting at least one slice of a 3D reconstruction generated from CT image data including a target (Abstract): 
wherein 3D image depicts the anatomy of the patient within a cubical space ("the 3D volume has a shape selected from the group consisting of, a cubic shape, a rectangular shape" Bharadwaj: [0027]).


	Regarding claim 9, the combination of Tyc and Bharadwaj discloses: 
The system of claim 8, as described above, 
	Tyc further discloses: 
wherein the instructions, when executed by the processor, further cause the computing device to present to a user a choice to select ("workstation includes a user interface, e.g., a graphical user interface (GUI)" Tyc: [0101]) at least one of the probe-axial view, the probe-sagittal view, the probe-coronal view, for display on the display device ("As shown in FIG. 85, multiple images can be arranged in a thumbnail view, which allows a particular thumbnail to be selected and shown in one of a plurality of larger views" Tyc: [0312], Fig. 85).
	Tyc remains silent on: 
the depiction of the anatomy of the patient within the cubical space. 

the depiction of the anatomy of the patient within the cubical space ("the 3D volume has a shape selected from the group consisting of, a cubic shape, a rectangular shape" Bharadwaj: [0027]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image-guided therapy of a tissue disclosed by Tyc, by including the treatment procedure planning system and method as taught by Bharadwaj. One of ordinary skill in the art would have been motivated to make this modification in order to utilize "the 3D model to provide the clinician with a visual representation of the planned entry route to the treatment zone relative to surrounding critical structures within the patient's body" (Bharadwaj: [0094]). Furthermore, Bharadwaj’s invention "presents the clinician with a visual understanding of the target location and surrounding anatomical structures" (Bharadwaj: [0082]), thereby avoiding the difficulty “for the clinician to effectively plan a surgical ablation procedure based on the X-rays, CT images, or MRIs in their raw form" (Bharadwaj: [0006]).

	Regarding claim 10, the combination of Tyc and Bharadwaj discloses: 
The system of claim 1, as described above. 
	Tyc further discloses: 
wherein the instructions, when executed by the processor, further cause the computing device to receive a pre-operative planning operation prior to an ablation procedure ("Acquired image data with already loaded pre-planning image data (if any) can be loaded using a corresponding function (e.g., a graphical user interface)" Tyc: [0182]) based on the CT image data,


Regarding claim 11, the combination of Tyc and Bharadwaj discloses: 
The system of claim 10, as described above. 
Tyc further discloses: 
wherein the planning operation includes at least one of an operation to add an ablation target ("a target tissue area" Tyc: [0289]) or an operation to add an ablation zone ("treatment ROI(s) are defined" Tyc: [0154]; "Intended treatment region(s) of interest (ROI)(s) and initial trajectory(ies) is/are created and established as desired at S118" Tyc: [0177]).

Regarding claim 12, the combination of Tyc and Bharadwaj discloses: 
The system of claim 1, as described above. 
Tyc further discloses: 
further comprising the ablation probe, wherein the indication of the ablation target within the patient and the orientation of the ablation probe are based on a real-time location and a real-time orientation of the ablation probe ("In receiving real-time images, since the actual probe position (i.e., the physical position of the probe inside the patient) is registered in the GUI and the workstation, the actual probe can be indicated by a color position" Tyc: [0346]) within the patient during a medical procedure ("images are received by the workstation in real time, and may display, in real time, one or more of the images throughout the one or more steps of effecting the treatment to the tissue" Tyc: [0022]).

	Regarding claim 21, the combination of Tyc and Bharadwaj discloses: 
The system of claim 1, as described above. 
	Tyc remains silent on: 
wherein the CT image data includes image data for the ablation target within one of a lung region, a liver region, or a kidney region the patient.
However, in a similar invention in the same field of endeavor, Bharadwaj teaches a system and method for planning surgical procedures including a treatment zone setting view presenting at least one slice of a 3D reconstruction generated from CT image data including a target (Abstract): 
wherein the CT image data includes image data for the ablation target ("lung 319 (FIG. 10) or liver may also include an indication or indicator of the treatment zone which presents a clinician with a visual representation" Bharadwaj: [0096]) within one of a lung region ("presenting a view illustrating a representation of a patient's lung" Bharadwaj: [0056]), a liver region ("target 232 in the liver" Bharadwaj: [0085]), or a kidney region the patient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image-guided therapy of a tissue disclosed by Tyc, by including the treatment procedure planning system and method as taught by Bharadwaj. One of ordinary skill in the art would have been motivated to make this modification in order to utilize "the 3D model to provide the clinician with a visual representation of the planned entry route to the treatment zone relative to surrounding critical structures within the patient's body" (Bharadwaj: [0094]). Furthermore, Bharadwaj’s invention "presents the clinician with a visual understanding of the target location and surrounding anatomical structures" (Bharadwaj: [0082]), thereby avoiding the difficulty “for the clinician to effectively plan a surgical ablation procedure based on the X-rays, CT images, or MRIs in their raw form" (Bharadwaj: [0006]).

Regarding claim 22, Tyc discloses: 
A system for visualization ("Image-guided therapy of a tissue" Tyc: Abstract) of an ablation procedure ("treatments that ablate (i.e., "treat") a tissue to destroy, inhibit and/or stop one or more or all biological functions of the tissue" Tyc: [0106]), the system comprising: 
an ablation antenna ("ablation probe" Tyc: [0189]; "corresponding probe and/or an other instrument, such as a needle, fiber or intravenous line can be utilized to effect treatment by one or more of these ablation agents" Tyc: [0106]) configured to treat an ablation target within a patient ("targeted treatment area" Tyc: [0367]); 
a display device ("displayed via a display controller to a monitor" Tyc: [0116]; [Additionally, Fig. 9 shows a monitor, which reads on the display device.]); and
a computing device communicatively coupled to the display device ("processing system in accordance with this disclosure can be implemented using a microprocessor or its equivalent, such as a central processing unit (CPU)" Tyc: [0114]; [Additionally, Fig. 9 shows the processing system includes the display controller, which is also shown to be in communication with the monitor.]),
the computing device including a processor and a memory storing instructions ("microprocessor is a circuit that utilizes a computer readable storage medium, such as a memory circuit (e.g., ROM, EPROM, EEPROM, flash memory, static memory, DRAM, SDRAM, and their equivalents), configured to control the microprocessor to perform and/or control the processes and systems" Tyc: [0114]) which, when executed by the processor, cause the computing device to: 
receive a real-time ("can all be done in real-time, where the workstation issues corresponding instructions and commands immediately in response to an operator's interface with the GUI" Tyc: [0347]) location of the ablation antenna ("In receiving real-time images, since the actual probe position (i.e., the physical position of the probe inside the patient) is registered in the GUI and the workstation, 
receive a real-time ("can all be done in real-time, where the workstation issues corresponding instructions and commands immediately in response to an operator's interface with the GUI" Tyc: [0347]) orientation of the ablation antenna ("linear position and rotary angle of the probe can be tracked" Tyc: [0343], Fig. 95) inserted within the patient; 
access CT image data associated with the patient ("pre-treatment DICOM image data is loaded and co-registered via the workstation" Tyc: [0148]), the CT image data ("system, however, is not limited to MRI-guided thermal therapy, as other therapies such as computer tomography (CT) can also be utilized" Tyc: [0099]) including image data for the ablation target within the patient ("intended treatment region of interest" Tyc: [0148]);
generate, based on the CT image data ("system, however, is not limited to MRI-guided thermal therapy, as other therapies such as computer tomography (CT) can also be utilized" Tyc: [0099]), an image of an area of the patient encompassing the ablation target ([Fig. 92 depicts an image (in fact, three different image views) of an area of the patient encompassing the ablation target (outlined in the black shape surrounding the crosshairs in all three views).]) including: 
a probe-axial view of the area of the patient encompassing the ablation target ("probe trajectory-coronal view, a probe trajectory-sagittal view, and a probe's eye view are shown in FIG. 90" Tyc: [0320], Fig. 90; [The probe's eye view as shown in Fig. 90 (bottom left panel) reads on a probe-axial view.]); 
a probe-sagittal view of the area of the patient encompassing the ablation target ("probe trajectory-coronal view, a probe trajectory-sagittal view, and a probe's eye view are shown in FIG. 90" Tyc: [0320], Fig. 90; [The image of the probe-sagittal view is shown in the upper right panel of Fig. 90.]); and
probe trajectory-coronal view, a probe trajectory-sagittal view, and a probe's eye view are shown in FIG. 90" Tyc: [0320], Fig. 90; [The image of the probe-coronal view is shown in the upper left panel of Fig. 90.]), 
wherein the probe-axial view, the probe-sagittal view, and the probe-coronal view are mutually orthogonal ("the volume is encircled in several orthogonal views of the tissue" Tyc: [0320], Fig. 90); 
generate, based on the CT image data ("system, however, is not limited to MRI-guided thermal therapy, as other therapies such as computer tomography (CT) can also be utilized" Tyc: [0099]), a 3D image ("shown in FIG. 92 are various orthogonal views of the patient's skull, together with a three-dimensional rendering" Tyc: [0336], Fig. 92); 
generate a composite image including the image of the area of the patient encompassing the ablation target and the 3D image ("shown in FIG. 92 are various orthogonal views of the patient's skull, together with a three-dimensional rendering" Tyc: [0336], Fig. 92; [The image shown in Fig. 92 is a composite image including multiple images of the area of the patient encompassing the ablation target (the three 2D views that have the target outlined in black) and the 3D image (in the lower right panel).]); 
communicate the composite image to the display device for display on the display device ("results of processing in accordance with this disclosure can be displayed via a display controller to a monitor" Tyc: [0116]); and
display the composite image on the display device ("display, in real time, one or more of the images throughout the one or more steps of effecting the treatment to the tissue" Tyc: [0411]).
	Regarding the limitation of the ablation antenna, the Specification of the present application recites that "the system 200 includes an ablation system 206 that includes a generator (not shown) and an ablation probe that includes an ablation antenna, such as the ablation probe 102 shown in FIGS. 1A-1C." Thus, according to the Specification, it is disclosed that the ablation probe of the present application includes an ablation antenna, making them part of the same overall structure/feature. an other instrument ... can be utilized to effect treatment" (Tyc: [0106]). Therefore, Tyc discloses the limitation of the “ablation antenna configured to treat an ablation target within a patient.” 
Examiner respectfully submits that Tyc clearly discloses a system that generates a 3D image based on CT image data, as well as the generation, communication, and display of a composite image that includes a 3D image. While Tyc clearly discloses a system that generates a 3D image based on CT image data, it appears that Tyc may not explicitly disclose that the generated 3D image includes a depiction of both the ablation target within the patient and the ablation antenna inserted within the patient in the real-time orientation and positioned at the real-time location. Examiner is not conceding that Tyc does not disclose that the generated 3D image includes a depiction of both the ablation target and the ablation antenna, and submits that the inclusion of the ablation target and the ablation antenna being depicted in the 3D image is well within the scope of Tyc’s invention. 
	However, based on a differing interpretation where Tyc does not disclose a system able to generate a 3D image depicting the ablation target within the patient and the ablation antenna inserted within the patient in the real-time orientation and positioned at the real-time location, Bharadwaj is being introduced by the Examiner to teach these limitations. 
In a similar invention in the same field of endeavor, Bharadwaj teaches a system and method for planning surgical procedures including a treatment zone setting view presenting at least one slice of a 3D reconstruction generated from CT image data including a target (Abstract): 
generate, based on the CT image data, a 3D image ("generating a 3D reconstruction from the CT image data" Bharadwaj: [0016]) depicting:

the ablation antenna ("may be depicted as a representation of a probe or needle 283 inserted into the target 232" Bharadwaj: [0091]) inserted within the patient in the real-time ([The ‘real-time’ aspect of this limitation was previously disclosed by Tyc.]) orientation ("adjust the orientation and/or position of 3D representation of the needle 283" Bharadwaj: [0091]) and positioned at the real-time location ("needle 283 may also be represented in the volumetric view 267 as extending into the 3D volume 271 to provide the clinician with an indication of the needle position relative to anatomical structures within the 3D volume 271 near the target 232" Bharadwaj: [0091]); 
generate a composite image ([Fig. 6C]) including the image of the area of the patient ("needle 283 may be shown in any of the axial slice 262, coronal slice 264, and sagittal slice 266" Bharadwaj: [0091], Fig. 6C) encompassing the ablation target and the 3D image ("needle 283 may also be represented in the volumetric view 267 as extending into the 3D volume 271" Bharadwaj: [0091], Fig. 6C); 
communicate the composite image to the display device for display on the display device ("Treatment planning module 200 communicates with a user interface module 202 which generates a user interface for presenting visual interactive features to a clinician, for example, on the display 102 and for receiving clinician input, for example, via a user input device" Bharadwaj: [0065]); and
display the composite image ("As shown in FIG. 6C, the treatment zone view 260 may also present a volumetric view 267 including a 3D volume 271 derived from the 3D reconstruction" Bharadwaj: [0082]) on the display device ("treatment planning system 10, which includes a computing device 100 ... having a display 102" Bharadwaj: [0062]).
	Examiner notes that Bharadwaj is cited above to teach certain aspects of claim 22 that have already been disclosed by Tyc. Despite already being disclosed by Tyc, the teachings of certain 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image-guided therapy of a tissue disclosed by Tyc, by including the treatment procedure planning system and method as taught by Bharadwaj. One of ordinary skill in the art would have been motivated to make this modification in order to utilize "the 3D model to provide the clinician with a visual representation of the planned entry route to the treatment zone relative to surrounding critical structures within the patient's body" (Bharadwaj: [0094]). Furthermore, Bharadwaj’s invention "presents the clinician with a visual understanding of the target location and surrounding anatomical structures" (Bharadwaj: [0082]), thereby avoiding the difficulty “for the clinician to effectively plan a surgical ablation procedure based on the X-rays, CT images, or MRIs in their raw form" (Bharadwaj: [0006]).

	Regarding claim 23, the combination of Tyc and Bharadwaj discloses: 
The system of claim 22, as described above. 
	Tyc remains silent on: 
wherein the CT image data includes image data for the ablation target within one of a lung region, a liver region, or a kidney region the patient.
However, in a similar invention in the same field of endeavor, Bharadwaj teaches a system and method for planning surgical procedures including a treatment zone setting view presenting at least one slice of a 3D reconstruction generated from CT image data including a target (Abstract): 
wherein the CT image data includes image data for the ablation target ("lung 319 (FIG. 10) or liver may also include an indication or indicator of the treatment zone which presents a clinician with a visual representation" Bharadwaj: [0096]) within one of a lung region ("presenting a view illustrating a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image-guided therapy of a tissue disclosed by Tyc, by including the treatment procedure planning system and method as taught by Bharadwaj. One of ordinary skill in the art would have been motivated to make this modification in order to utilize "the 3D model to provide the clinician with a visual representation of the planned entry route to the treatment zone relative to surrounding critical structures within the patient's body" (Bharadwaj: [0094]). Furthermore, Bharadwaj’s invention "presents the clinician with a visual understanding of the target location and surrounding anatomical structures" (Bharadwaj: [0082]), thereby avoiding the difficulty “for the clinician to effectively plan a surgical ablation procedure based on the X-rays, CT images, or MRIs in their raw form" (Bharadwaj: [0006]).

Response to Arguments
	Applicant submits that Tyc fails to teach or suggest the recited combination of features of amended claim 1. Applicant further submits that the alleged three-dimensional depiction shown in the lower right view in Fig. 92 of Tyc does not depict an ablation target or an ablation probe positioned at the ablation target. 
	Applicant submits that the alleged three-dimensional rendering shown in FIG. 92 of Tyc is not a 3D image depicting an ablation target within the patient and an ablation probe positioned at the ablation target within the patient, and further submits that rather, as explained in paragraph [0336] of Tyc, FIG. 92 shows various orthogonal views and a three-dimensional rendering of a patient's skull generated based on a scanning of the patient with a trajectory wand 632 placed in a stereotactic miniframe (see, e.g., FIG. 20). The alleged three-dimensional rendering simply shows a rendering of an outer surface of the patient's skull, which effectively obstructs the patient's brain (and any potential ablation targets) from view, along with what appears to be a depiction of a trajectory generated by the trajectory wand during scanning of the patient with the trajectory wand placed in the miniframe to help the operator verify alignment with a previously planned trajectory. That is, the trajectory depicted in FIG. 92 is not a depiction of an ablation probe or even a depiction of a trajectory of an ablation probe but, rather, is a depiction of a trajectory generated by a trajectory wand. Thus, not only does the alleged three-dimensional rendering shown in FIG. 92 not depict an ablation target but, it also does not depict an ablation probe positioned in a received 
	Applicant submits that in view of the foregoing, claim 1 and all claims depending therefrom are patentable over Tyc. Accordingly, reconsideration and withdrawal of the above- noted rejection under 35 U.S.C. § 102(a)(1) are respectfully requested.

In response, Examiner respectfully submits that Tyc clearly discloses a system that generates a 3D image based on CT image data, as well as the generation, communication, and display of a composite image that includes a 3D image. While Tyc clearly discloses a system that generates a 3D image based on CT image data, it appears that Tyc may not explicitly disclose that the generated 3D image includes a depiction of both the ablation target within the patient and the ablation probe in the received orientation and positioned at the ablation target within the patient. Examiner is not conceding that Tyc does not disclose that the generated 3D image includes a depiction of both the ablation target and the ablation probe, and submits that the inclusion of the ablation target and the ablation probe being depicted in the 3D image is well within the scope of Tyc’s invention. 
However, Applicant provides a differing interpretation where Tyc does not disclose a system able to generate a 3D image depicting the ablation target within the patient and the ablation probe in the received orientation and positioned at the ablation target within the patient. While Examiner is not conceding that Tyc does not disclose these limitations, in order to advance prosecution of the application, Examiner respectfully submits that Applicant’s arguments, see Pages 7-10 of Remarks, filed 03/04/2021, with respect to the rejection of amended claim 1 under 35 U.S.C. 102(a)(1) have been fully considered and are partially persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground of rejection is made under 35 U.S.C. 103 over Tyc in view of Bharadwaj, as described in full detail above.
amended claim 1, an additional prior art reference has been introduced and is being relied upon to teach these certain aspects of the amended claim. Specifically regarding the limitations recited by Applicant above, Bharadwaj teaches: 
“generat[ing] ... a 3D image ("3D reconstruction generated from CT image data including a target" Bharadwaj: Abstract) depicting the ablation target ("a treatment zone marker 270, e.g., a crosshair or other similar element, is positioned over the target 232" Bharadwaj: [0084]) ... and the ablation probe in the received orientation ("needle 283 may also be represented in the volumetric view 267 as extending into the 3D volume 271 to provide the clinician with an indication of the needle position relative to anatomical structures within the 3D volume 271 near the target 232" Bharadwaj: [0091]) and positioned at the ablation target within the patient ("may be depicted as a representation of a probe or needle 283 inserted into the target 232" Bharadwaj: [0091]),” 
and “generating (“generate 3D model” Bharadwaj: [0093]), communicating (“module 200 communicates with a user interface module 202” Bharadwaj: [0065]), and displaying (“a display 102" Bharadwaj: [0062]) a composite image ([Fig. 6C]) including the at least two images ("needle 283 may be shown in any of the axial slice 262, coronal slice 264, and sagittal slice 266" Bharadwaj: [0091], Fig. 6C) and the 3D image ("needle 283 may also be represented in the volumetric view 267 as extending into the 3D volume 271" Bharadwaj: [0091], Fig. 6C),” as recited in amended claim 1. 
	Thus, Bharadwaj teaches each of the limitations recited by Applicant in the arguments. Furthermore, each and every limitation of amended claim 1 – as well as the additional pending claims 2-4, 7-12, and 21-23 – is taught by the combination of Tyc and Bharadwaj, as described in full detail in the 35 U.S.C. 103 rejection section of the present Office Action. 

	Applicant submits that new claims 21-23 are patentable over Tyc for at least the same reasons as amended claim 1. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grass et al. (US 20020128551 A1) discloses a device for reproducing slice images during the treatment of an object. Feilkas et al. (US 20200100841 A1) discloses inline-view determination, a medical data processing method for determining a 2D-view within an acquired 3D-image-dataset of a patient. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                         
/SERKAN AKAR/Primary Examiner, Art Unit 3793